UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Hawk Corporation (Exact name of registrant as specified in its charter) Delaware 001-13797 34-1608156 (State or other jurisdiction of incorporation (Commission File Number) (I.R.S. Employer Identification Number) 200 Public Square, Suite 1500, Cleveland, Ohio 44114 (Address of principal executive offices including zip code) If this form relates to the If this form relates to the registration of a class of securities registration of a class of securities pursuant to Section 12(b) of the pursuant to Section 12(g) of the Exchange Act and is effective Exchange Act and is effective pursuant to General Instruction pursuant to General Instruction A.(c), please check the following A.(d), please check the following box.□ box. ý Securities Act registration statement file number to which this form relates: Not applicable Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which to be so Registered Each Class is to be Registered NONENONE Securities to be registered pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange on Which to be so Registered Each Class is to be Registered Rights to Purchase Series E Preferred StockNONE ITEM 1. DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED On January 4, 2008, Hawk Corporation (the “Company”) entered into an Amended and Restated Rights Agreement (the “Amended Rights Agreement”) with National City Bank, as Rights Agent (“Rights Agent”), which amends and restates the terms of the Rights Agreement, dated January 16, 1998, between the Company and Rights Agent (the “Current Rights Agreement”).The Current Rights Agreement expires on January 16, 2008. The Company hereby incorporates by reference the description of the Rights Agreement appearing under the caption “Rights Agreement” in the Registration Statement on Form S-1 filed with the Securities and Exchange Commission (the “SEC”) on November 19, 1997 (Registration No. 333-40535) and all amendments to such Registration Statement subsequently filed with the SEC. The Amended Rights Agreement (i) extends the term of the Rights Agreement to January4, 2018, (ii) removes provisions concerning Disinterested Directors, as such term is defined in the Current Rights Agreement and (iii) adds a three-year independent director evaluation provision (the “TIDE Provision”).The TIDE Provision requires that a committee of independent directors of the Company consider at least once every three years whether maintaining the Amended Rights Agreement continues to be in the best interest of the Company’s stockholders.In addition, the Rights Agent shall be liable only for its gross negligence, bad faith or willful misconduct and the reasonable costs and expenses of enforcing the Rights Agent’s indemnification rights shall be paid by the Company. The foregoing description of the Amended Rights Agreement is not complete and is qualified in its entirety by reference to the full and complete copy of the Amended Rights Agreement which is attached hereto as Exhibit 1 and is incorporated herein by reference. ITEM 2.
